Title: From James Madison to Arthur Lee, 28 May 1782
From: Madison, James
To: Lee, Arthur



Dear Sir,
Philadelphia, May 28, 17[82]

I received your favour of the 16th inst. between nine and ten o’clock last night, the post having been delayed by sickness. I shall pursue your commands with respect to the bill enclosed in it.
The arrival of the Alliance frigate at Rhode-Island, and the subsequent arrival of a French cutter at Salem, have furnished congress and the minister of France with pretty late intelligence from Europe. The latter has not yet communicated the contents of his despatches. Those from our ministers at Versailles and at the Hague inform us that British emissaries had been practising every address to each of them to feel the pulse of their constituents, and debauch them from their engagements with France. At the same time very tempting concessions were held out to the latter for a similar purpose. Proper answers were given to each of these insidious applications. These circumstances afford a seasonable admonition to the credulous, of the wickedness of Mr. Cailton’s mission. We have heard nothing from this gentleman since the refusal of a passport for his secretary to visit congress.
Mr. Adams seems to be making considerable progress in Holland towards an acknowledgment of his public character. He says the prince had declared his inability to resist the torrent in favour of a connexion with the United States.
We have received no letters from Mr. Dana very lately. If I do not forget, some have been received since you left us, which contained little more than a proof that he had not become sensible of the error which his preceding letter displayed. Despatches from Mr. Jay, transmitted by Col. Livingston, have been lost to us by the capture of this gentleman by a privateer from New-York. They were not however gained by the enemy. Col. Livingston is now here, but restrained by his parole from suggesting the contents of his despatches, or giving any other intelligence from that quarter.
I have written more fully in cypher to Mr. Randolph, on foreign subjects and some others, than time or prudence will permit me to repeat here. For what is omitted, I must therefore beg leave to refer you to him.
The reasons which recommend an interference of the assembly in the case of the Flags, do not I confess occur to me. If the goods included in the capitulation of York, were sold, and are to be paid for, it would seem that a mode of payment, which affords to Virginia a vent for her staple, and prevents the exportation of her specie, cannot be complained of by her.
The enclosed gazette contains the several obscure and contradictory advices, of the action in the West Indies, which have of late agitated our hopes and fears. The acknowledged inferiority of the fleet of our ally, gives some credulity to the articles which are in favour of the enemy. Should the event however have been ever so disastrous, it can only affect the duration of the war. The issue of it is fixed by causes which are superior to every particular event. Every triumph of the enemy on the ocean is rather a new argument to all Europe in favour of our independence; and I am somewhat of Mr. Adams’ opinion, that if America were to betray a disposition to relapse under the dominion of Great Britain, all the maritime powers would interpose to prevent it. The tyranny which they have experienced would render any alternation preferable to a re-establishment of the superiority of power which gave birth to it.
Notwithstanding the importance of the present crisis, the number of states in congress does not exceed eight, sometimes seven only, and most of these represented by only two members. The president is directed to write to the unrepresented states on the subject, and urge them to supply the deficiency. I wish much for a re-inforcement to the delegation of Virginia, and have pushed Mr. Randolph to undertake that service immediately. I calculate on your return so soon as your other undertakings will permit. In the present moment it is of consequence that every delegation should be tolerably full, as well as every state represented.
With great respect and regard, I am, dear sir, yours, &c.
J. Madison, Jr.
